Citation Nr: 0712201	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-35 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA by letters mailed in August 2002 and 
December 2002, before the initial adjudication of the claim.  
Although the letters did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, they did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the identifying information and any authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for PTSD, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As detailed below, since a higher initial rating is 
granted from the effective date of service connection, there 
is no potential effective date issue that would warrant 
additional notice.   

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his VA treatment and 
personnel records.  In addition, the veteran was afforded VA 
examinations in September 2002 and November 2004.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

A 30 percent rating is warranted for PTSD if it is 
producitive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.

The pertinent evidence of record consists of statements by 
the veteran's wife and two daughters, VA outpatient treatment 
records and VA examination reports.  The Board finds that a 
50 percent rating is warranted, but a rating in excess of 50 
percent is not.  

In September 2002, the veteran was seen for outpatient 
treatment by Dr. G.  Dr. G. stated that the veteran presented 
with classic PTSD symptoms such as insomnia, combat 
nightmares, startles, intrusive memories of Vietnam, 
avoidance, anxiety, dysthymia, irritability, phobia 
avoidance, and hypervigilance.  Dr. G. noted that the 
veteran's mental status is significant for a dysthymic mood 
with some blunting of affect.  Otherwise, the veteran was 
pleasant and reflective.  Sleep impairment seemed to be his 
greatest concern.

In September 2002, the veteran was provided a VA psychiatric 
examination.  The examiner noted that the veteran was alert 
and oriented and did not display any obvious deficits in 
thinking or memory.  His speech was logical and focused at 
all times.  The examiner stated that the veteran appeared to 
be chronically anxious and angry.  He did not appear to 
suffer from true obsessions or compulsions.  The veteran 
reported that he controls his temper and will "take off" if 
upset.  The veteran complained of sleep disturbances.  The 
veteran reported suicidal ideation but never made a plan to 
kill himself.  The examiner noted that the veteran suffers 
from social avoidance, hyperviligance and chronic sleep 
disturbance.  The examiner assigned a GAF score of 58.

In November 2002, the veteran sought treatment from Dr. K. 
with the VA Vietnam Veterans Readjustment Program.  The 
veteran presented with sleep disturbance, chronic anxiety, 
overwork to cope with chronic distress, frequent intrusive 
recollection, hypervigilance, and suicidal ideation without 
intent.  The veteran reported refusing the Purple Heart for 
his wounds.  The veteran also reported working very hard and 
being proud of his work ethic and reliability.  He described 
positive relationships with his wife and three children.  Dr. 
K found the veteran to be alert, cooperative, and oriented to 
person, place, and time.  There was no evidence of 
hallucinations, delusions, looseness of association, or 
flight of ideas.  His mood was dysphoric and his affect 
congruent.  He acknowledged suicidal ideation but denied 
intent.  Dr. K concluded that the veteran suffered from 
combat-related PTSD with chronic and persistent pattern of 
distress that markedly impacts on the patient's ability to 
conduct activities of daily living.  Dr. K assigned a GAF 
score of 54.

In January 2003, the veteran received outpatient treatment 
from Dr. B.  Dr. B. stated that the veteran experienced 
constant anxiety, intrusive thoughts, mood lability, low 
grade depression, avoidance, hypervigilance, insomnia, 
nightmares, and flashbacks related to his military service.  
The veteran reported that he started drinking heavily due to 
the PTSD.  Dr. B. noted that the veteran's presented with 
good grooming and good hygiene.  He assigned a GAF score of 
55.  

The veteran discussed his PTSD with a VA social worker, Ms. 
H., in December 2003.  Ms. H. noted that the veteran numbed 
his feelings of depression and PTSD with alcohol, but the 
veteran reported that he was currently sober.  The veteran 
reported feeling a sense of hopelessness and helplessness, 
anger under fragile control, hypervigilance and poor sleep, 
social isolation with few relationships beyond family.  The 
veteran reported strong feelings of survivor's guilt and 
positive startle response to loud noise.  He had no suicidal 
ideation or plan.  Ms. H. noted that the veteran appeared to 
have severe and worsening symptoms of PTSD and appeared not 
to be able to hold gainful employment due to his PTSD.  Ms. 
H. assigned a GAF score of 45.  

In November 2004, the veteran was afforded his most recent VA 
examination.  The veteran reported that he got along with his 
daughters and wife.  The veteran noted, however, that he has 
few friends and does not like to be in crowds.  The veteran 
reported to drinking quite heavily when he returned from 
Vietnam but that he stopped drinking completely two years 
ago.  The veteran retired from work due to pain in his leg.  
The examiner opined that any decision to grant the veteran 
individual unemployability should be tied to his physical 
problem, namely his leg, and not his PTSD symptoms.  The 
examiner further opined that he did not feel that PTSD 
significantly interfered with the veteran's ability to work.  
The veteran appeared anxious during the interview.  His 
speech was spontaneous, logical, and relevant.  His remote 
memory was intact.  There was no indication of any thought 
disorder and delusions and hallucinations were denied.  The 
veteran's impulse control was somewhat impaired; the veteran 
reported throwing tools a few days ago.  He denied any 
suicidal ideation but has been depressed in the past.  The 
veteran suffers from a sleep impairment, even with his 
medication; he sleeps four hours a night.  He has nightmares 
at least every two weeks.  The examiner noted that the 
veteran had hypervigilance, irritability and sleeplessness.  
A GAF score of 53 was assigned for the past year.  

The VA examination reports dated in September 2002 and 
November 2004, and the treatment records dated in September 
2002, November 2002, January 2003, and December 2003, show 
that the veteran's PTSD is productive of occupational and 
social impairment with symptoms of suicidial ideation, 
impaired impulse control, disturbances of mood, combat 
nightmares, and difficulty in establishing relationships.  
These symptoms reflect symtomatology associated with a higher 
rating.  

The Board finds that the criteria for 70 percent are not met 
or approximated.  The veteran has not shown symptoms of 
obsessional rituals or of having speech intermittently 
illogical, obscure, or irrelevant.  In his November 2004 
examination, the veteran's speech was spontaneous, logical, 
and relevant.  Although the veteran was noted to be anxious 
in several of the examination reports, he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  There 
is no evidence of spatial disorientation or neglect of 
personal appearance and hygiene.  In fact for his January 
2003 outpatient treatment, the veteran presented with good 
hygiene and good grooming.  There is no objective evidence 
that he has difficulty adapting to stressful circumstances at 
work.  In contrast, the veteran and his wife reported to his 
strong work ethic.  The veteran also does not have an 
inability to establish and maintain effective relationships 
as he has been married to his wife for over 30 years and 
attested to a good relationship with her and his two 
daughters.  He does have some impaired impulse control.  The 
veteran reported in his November 2004 examination of throwing 
tools.  He has had suicidal ideations in the passed but has 
not had a suicide plan.  Thus while the veteran has some 
symptoms associated with the criteria for a 70 percent 
evaluation, the majority of his symptoms mainly relate to the 
criteria for a 50 percent evaluation. 

The examination reports and VA treatment records show that 
the veteran has been assigned GAF scores of 58, 54, 55, 45, 
and 53.  The majority of the scores are reflective of 
moderate impairment.  Therefore, based on all of the 
foregoing, the Board finds that the occupational and social 
impairment from the veteran's PTSD most nearly nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by a 50 
percent disability rating.  Accordingly, the Board concludes 
that a 50 percent rating is warranted throughout the initial 
evaluation period.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected PTSD and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 50 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent rating for PTSD is granted from 
the effective date of service connection, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


